                              Case 13-20236      Doc 21      Filed 01/04/21        Page 1 of 1
Entered: January 4th, 2021
Signed: December 30th, 2020

SO ORDERED




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Baltimore
                                   In re:    Case No.: 13−20236 − JS         Chapter: 7

Thomas J Brandal
Debtor

                                      ORDER REOPENING CASE
                              AND DIRECTING APPOINTMENT OF TRUSTEE

Upon consideration of the motion to reopen the above−captioned case pursuant to 11 U.S.C. § 350(b) and Federal
Bankruptcy Rule 5010 filed by the U.S. Trustee cause appearing, and it appearing to the Court that a trustee is
necessary to protect the interests of creditors and the Debtor and to assure efficient administration of the case, it is, by
the United States Bankruptcy Court for the District of Maryland,

ORDERED, that the motion is granted, and the Clerk shall reopen the case; and it is further

ORDERED, that a trustee be appointed.


cc:    Debtor
       Attorney for Debtor − Edward A. Derenberger
       Case Trustee − Richard M. Kremen
       U.S. Trustee



                                                     End of Order
31x03 (rev. 10/02/1997) − larter
